Title: To Thomas Jefferson from Benjamin Henry Latrobe, 28 April 1806
From: Latrobe, Benjamin Henry
To: Jefferson, Thomas


                        
                            Dear Sir,
                            Washington, April 28th. 1806
                        
                        In the success of my exertions to compleat the South wing of the Capitol so far as that it shall be capable
                            of receiving the House of representatives at their next session, I conceive all my professional reputation, & every
                            evidence of the truth of my profession of attachment & respect to You to be at Stake,—& I beg leave therefore to
                            assure you,—that whatever may be the event of my present application to you I will not withdraw myself from my duty, or
                            suffer personal considerations to influence me to neglect it. At the same time I submit to you an extract from my books,
                            from which you will see, that my duty to my family, and to myself require a candid statement of my situation, as to the
                            means of support not to say recompence which I have derived from my employment as surveyor of the public buildings during
                            the last Year 1805
                        Acct. currt., Salary as surveyor of public Buildings of the United States
                  
                        
                     
                        Dr.. B H Latrobe
                        
                        
                        Cr..
                     
                     
                        To his salary for one 
                        —By deductions for absence from the
                        
                     
                     
                        Year 1805—$ 1.700
                        C.aD. Canal Works
                        
                     
                     
                        
                        from his Salary of 3.500$
                        
                        
                     
                     
                        
                        
                        January
                        14 days
                        
                     
                     
                        
                        
                        March
                        —22—
                        
                     
                     
                        
                        
                        June
                        —30—
                        
                     
                     
                        
                        
                        Sept.
                        —14—
                        
                     
                     
                        
                        
                        Decr.
                        —18  98 days
                        —940.80
                     
                     
                        
                        By expence of living at Washington
                        215.66
                     
                     
                        
                        By travelling expenses 6 trips @ 18$
                        108:—
                     
                     
                        
                        By half the time of a Clerk 
                        
                     
                     
                        
                        employed in the drawings of the whole detail of the
                        
                     
                     
                        
                        Work*
                        @750$ 
                        
                           375.—
                        
                     
                     
                        
                        
                        
                        $1.639.46
                     
                     
                        
                        By balance
                        
                        
                           60.54
                        
                     
                     
                        
                        
                        
                        $1.700.00
                     
                  
                        *This charge is unavoidable, as it is impossible for any architect to carry on such a Work as the Capitol
                            without the assistance of a Clerk, in his own office, independently of the Clerk of the Works on the spot.
                        The above statement may be corrobarated by Vouchers, but the truth of the items are evident on the face of
                            it.—From this it appears that had I remained in Washington six days longer in the course of last Year, the whole of my
                            Salary would have vanished under the operation of deductions & expenses.—
                        From the Naval department indeed I have received to the amount of 450$ chargeable to the business performed
                            during the last Year, which being an accidental compensation has rendered my professional engagements at Washington of
                            more value,—and when the Treasury fireproof shall be compleated, I shall be further intitled to about 200$ Dollars more.
                        Of the importance of my services to the public it is not my province to say any thing. With the difficulties
                            which popular clamor creates in every transaction in which public money is to be paid, I am well acquainted, and wish to
                            make no claims for any thing that is past. But I am convinced that you will forgive me, if under a view of the case I have
                            presented to you, I suggest the wish that, in the attendance which the pressing state of work will during this Season
                            require of me, I may be so compensated, as not to be an actual loser by the services I render, especially, as by retiring
                            from business altogether, I could procure to myself infinitely more personal happiness, & preserve at least, what I
                            actually now possess.
                        My ideas on this subject have been these. That an arrangement might be made, which, instead of the very
                            uncertain compensation, for services to the Navy & other departments of government which I now receive, should give to
                            me an inducement to reside principally at Washington, and to the government the right to call upon me on all occasions
                            whatever,—either for Naval buildings, for advice on the construction of light houses,—fortifications &c, provided
                            the advice given on the buildings erected were at the city.
                        The amount of my compensation ought not to be less, I conceive than 1,700 for the public buildings 1.300 for
                            the naval department, & 500$ for the other departments, in all 3.500$. At 5 pcent on the money expended,—the
                            established charge in other cases,—my commission on the public buildings would have been last Year 3,750,$—& in the Navy
                            department, about 1.000$.—
                        I now beg leave to submit most respectfully the above considerations,—assuring you,—that whatever may be the
                            inconvenience or loss which I suffer, I will not withdraw myself from the strictest performance of my duty,—should you see
                            reason to continue the present arrangement.
                        I am with the truest respect Yours faithfully
                        
                            B Henry Latrobe
                     
                        
                    